 In the Matter of CINCINNATI INDUSTRIES, INC., EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, A. F.OF L., PETITIONERIn the Matter of CINCINNATI INDUSTRIES, INC., EMPLOYERandINTER-NATIONAL BROTHERHOOD OF FIREMEN & OILERS,LOCAL No. 49, A. F.OF L., PETITIONERCases Nos. 9-RC-377 and 9-RC-395, respectively.Decided June 03,19 .1,qDECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, a hearing in the above-consoli-datedcases washeld before Harold V. Carey, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerrorand are hereby affirmed.At the hearing, the Employer movedto dismiss the petition filed herein in Case No. 9-RC-395, on the basisthat the unit sought therein is inappropriate.The Employer's motionto dismiss will be considered hereinafter.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner in Case No. 9-RC-377, herein called the UAW,the Petitioner in Case No. 9-RC-395, herein called the Brotherhood,and Textile Workers' of America, CIO, Local No. 210, herein calledthe Intervenor, are labor organizations claiming to represent employeesof the Employer.3.A question of representation affecting commerce exists concern-ing certainemployees of the Employer, within themeaning ofSection9 (c) (1) and Section2 (6) and(7) of the Act.84 N. L.R. B., No. 61.489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit; the determination of representatives :The UAW seeks a unit composed of all production and maintenanceemployees at the Employer's Cincinnati, Ohio, plant, which unit issubstantially the same as the one presently being bargained for by theIntervenor.'The Brotherhood seeks to sever from the existing pro-duction and maintenance unit all firemen and maintenance mill-wrights.2The Employer and the Intervenor contend that the unitrequested by the Brotherhood is inappropriate.As already noted,there is a long history of collective bargaining at the Employer's planton a plant-wide basis.The Employer is engaged in the manufacture of crepe pipers, plasticparts, simulated leather, and other similar products.The operationsof its Cincinnati plant are carried on in various departments, eachof which is under the supervision of a foreman.The maintenancedepartment is likewise under the supervision of a foreman, and iscomposed of maintenance and powerhouse employees.The mainte-nance employees consist of two group leaders,3 one electrician, onesewing machine mechanic, and eight general maintenance men.Theelectrician and the sewing machine mechanic perform the usual dutiesrequired of their particular classifications.The general maintenancemen, among other things, perform millwright work, pipefitting, weld-ing, and carpenter work.The powerhouse employees consist of threelicensed firemen, one licensed relief fireman, and three unlicensedhelpers, all of whole are also under the supervision of the maintenancedepartment foreman.4The firemen spend the majority of their work-time in the performance of the customary powerhouse duties, but whenworking on the second and third shifts, they spend about a third oftheir time touring the plant as watchmen.There are three firemenhelpers, two of whom work 4 hours of each 8-hour day in the boilerroom.During the remainder of each day they serve as plant janitorand yardman, respectively.The third helper is employed for only 4hours a day, all of which time he spends in the boiler room.Theduties of these helpers, when working in the boiler room, are to supplyfuel and remove ashes.There is no training or apprentice programfor them.About 15 percent of the worktime of the general maintenance em-ployees is spent in a maintenance shop, which is adjacent to the boiler1 The Intervenor has represented, under contract with the Employer, all of the produc-tion and maintenance employees at the plant since 1937. The most recent contract wasrenewed, as of April 1, 1949, until April 1, 1950.2At the hearing, the Brotherhood stated that its petition was intended to include allemployees in the power plant and all employees in the maintenance' department3At the hearing,the parties agreed that these group leaders are not supervisory employees.,4During the time that two of the firemen helpers work as plant janitor and yardman,they are under the supervision of the shipping and receiving department foreman. CINCINNATI INDUSTRIES; INC.491room, but which is separated therefrom by a doorway and a flight ofsteps.The remainder of their worktime is spent throughout the plantin repairing production machinery and equipment.Only a smallpercentage of their worktime is spent in maintaining the boiler room.On the third shift, while the general maintenance employees are offduty, the production employees sometimes are called upon to do smallmaintenance jobs.Also, the production employees occasionally arescheduled to work with the maintenance men on week ends and duringvacation periods.Maintenance, powerhouse, and production em-ployees are all on the same pay roll, have the same recreation facilities,participate in the same bonus plan, and to varying Jegrees enjoy plant-wide seniority.It appears that the Brotherhood seeks to sever the maintenancedepartment, which includes powerhouse employees, from the existingproduction and maintenance unit, which has been bargained for bythe Intervenor for more than, 10 years.Under the circumstances, andin keeping with the Board's policy, we will not sever, on a depart-mental basis, the maintenance employees sought herein, since therehas been a long, successful history of collective bargaining on a broaderbasis.5Nor will we sever such employees on a craft basis, since theyconstitute a multicraft grouping which lacks the homogeneity andcohesion requisite for severance.6We therefore find that the unitrequested by the Brotherhood is inappropriate.7Accordingly, we shallgrant'the Employer's motion to dismiss the petition filed herein inCase No. 9-RC-395, and such petition is hereby dismissed.There remains for consideration the appropriateness of the produc-tion and maintenance unit requested by the UAW in Case No. 9-RC-377.As the unit sought is substantially the same as that now beingbargained for by the Intervenor, and since no valid reason to the con-trary appears, we find, in accordance with our usual practice, thata plant-wide unit of production and maintenance employees is appro- 'priate.We find that the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Cin-cinnati, Ohio, plant excluding office and clerical employees, confiden-tial employees, and supervisors as defined in the Act.6 SeeMatter of Kimberly-Clark Corporation,78 N L It. B 478, wherein the Board refusedto sever the maintenance employees from an existing production and maintenance unit.6SeeMatter of Shell Chemical Corporation (Shell Point Plant),79 N. L R B 35.''Matter of Rex Paper Company,83 N L R B 265 ;Matter of The Borden Company,83 N L. R B. 765 , wherein a grouping of employees similar to that requested herein wasfound inappropriate 492DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTION eAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Director for the Ninth Region, and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, as amended, in the unit found appropriate inparagraph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining by International Union,United Automobile Workers of America, A. F. of L., or by TextileWorkers' Union of America, CIO, Local No. 210,° or by neither.9 Either participant in the election directed herein may, upon its prompt request to andapproval thereof by the Regional Director, have its name removed from the ballot.The compliance status of Textile Workers' Union of America, CIO, Local No 210has lapsed since the hearing in this matter. In the event it fails to renew its compliancewith Section 9 (f), (g), and (h) within 2 weeks from the date of this Direction, theRegional Director is instructed not to accord it a place on the ballot in the election directedhereinAL